Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Remark Media, Inc. on Form S-1 of our report dated March 31, 2014, appearing in the Annual Report on Form 10-K/A of Remark Media, Inc. for the year ended December 31, 2013 and to the reference to us under the heading “Experts” in the Prospectus which is part of this Registration Statement. /s/ Cherry Bekaert LLP Cherry Bekaert LLP Atlanta, Georgia July 8, 2014
